Case 2:18-cr-00193-NIQA Document 143-3 Filed 02/06/19 Page 1 of 2

FD-302 (Rev. 5-8-10) -1 of 2-

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 07/19/2017

 

was interviewe g
identity of the interviewing Agent and the nature of the interview, es
provided the following information:

| was shown several photographs that she positively identified as,
DKYL IDGES (photo "A"), KRISTIAN JONES (photo "B"), fi ee
(photo "C"), and JORDAN LOPEZ ERVIN {photo "D"). In additio oO
photographs she was shown two pictures that she identified as herself.
These pictures were posted on Backpage.com to advertise for the purpose of
prostitution, the pictures are marked "E" and VER, 7 advised that
BRIDGES took the photo marked "F" and posted it to Ckpage.com, he
utilized ERVIN'S phone to take the picture. JONES took the photo marked
"E" and posted it to Backpage.com.

 

was recovered On November 15, 2016 at the Motel 6, room 614,
Tinicum, Pennsylvania(PA), = ay (minor) was also recovered in
the same room. JONES was in € room acting as security while was
forced to do a date for the purpose of prostitution. ee and
were forced to pay JONES for his role as security. BR informe

ae she had to perform a date and he refused to allow i: leave
arte he repeatedly requested to be taken home. ERVIN was also in the

Motel 6 that same night but in a different room for the purpose of

  

 
 
   

 

prostitution. BRIDGES drove the two minors,  ] and , aS well as
JONES and ERVIN from Delaware to Tinicum, PA Tor the purpose’ of
prostitution.

A week prior to the recovery on 11/15/2016, BRIDGES drove ee from
Delaware(DE) to the same Motel 6 in Tinicum, PA to perform a date for the
purpose of prostitution. She requested to go home but BRIDGES would not
take her home until she performed the date. Bridges kept all the money
from the date eS performed. The room was under ERVIN'S name.

ae would frequently arrive at a: house with bruises caused by
beatings [rom BRIDGES.

 

Investigation on 07/18/2017 a Stanton, Delaware, United States (In Person)

 

Fieg 31E-PH-2117217 Datedratted 07/19/2017
by JACKSON CHRISTOPHER

This document contains neither recommendations nor conclusions of the FBL It is the property of the FBI and is loaned to your agency; it and its consents 4 not
to be distributed outside your agency.
Case 2:18-cr-00193-NIQA Document 143-3 Filed 02/06/19 Page 2 of 2
FD-302a (Rev. 05-08-10)
31E-PH-2117217

Contimation ef FD302er (0) Interview of ee Bs gs 07/16/2017 yg, 2 Of 2

ey last spoke with JONES several days prior to this interview, he
Wi

 

 

was

has two friends that attend

 

000030
